Cite as: 581 U. S. ____ (2017)            1




SUPREME COURT OF THE UNITED STATES
   NORTH CAROLINA, ET AL. v. NORTH CAROLINA 

    STATE CONFERENCE OF THE NAACP, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

               No. 16–833.   Decided May 15, 2017


   The petition for a writ of certiorari is denied.
   Statement of CHIEF JUSTICE ROBERTS respecting the
denial of certiorari.
   In 2013, the North Carolina Legislature enacted Session
Law 2013–381 (SL 2013–381). This omnibus law con-
tained measures (1) requiring voters to present an ap-
proved form of photo identification before casting a valid
ballot; (2) reducing the early voting period from 17 to 10
days; (3) eliminating out-of-precinct voting; (4) eliminating
same-day registration and voting; and (5) eliminating pre-
registration by 16-year-olds. The United States and pri-
vate plaintiffs (Plaintiffs) sued in the United States Dis-
trict Court for the Middle District of North Carolina,
claiming that those measures had a discriminatory effect
in violation of §2 of the Voting Rights Act of 1965, codified
at 52 U. S. C. §10301, and had been motivated by discrim-
inatory intent in violation of §2, as well as the Fourteenth
and Fifteenth Amendments. The District Court dismissed
Plaintiffs’ claims after trial. In a nearly 500-page opinion,
that court determined that Plaintiffs had failed to estab-
lish either discriminatory impact or intent. North Carolina
State Conference of NAACP v. McCrory, 182 F. Supp.
3d 320 (2016).
   The Court of Appeals for the Fourth Circuit reversed,
holding that “the North Carolina General Assembly enacted
the challenged provisions of the law with discriminatory
intent.” 831 F. 3d 204, 215 (2016). As to remedy, the
Court of Appeals enjoined all the challenged provisions.
2       NORTH CAROLINA v. NORTH CAROLINA STATE 

              CONFERENCE OF THE NAACP


                  Statement of ROBERTS, C. J.

Judge Motz wrote for the court, except as to one part of the
opinion from which she dissented. The State of North
Carolina, its then-Governor, the State Board of Elections,
and members of the Board in their official capacities peti-
tioned for certiorari, asking this Court to review the
Fourth Circuit’s conclusion that SL 2013–381 was enacted
with discriminatory intent.
   In January 2017, a new Governor and state Attorney
General assumed office. Shortly after, the new Attorney
General moved to dismiss the petition, initially on behalf
of only the Governor and the State. A few days later,
however, the Attorney General filed a supplemental mo-
tion to dismiss on behalf of all named petitioners. The
North Carolina General Assembly objected, arguing that
North Carolina law does not authorize the state Attorney
General to dismiss the petition on behalf of the State and
instead expressly permits the Assembly to retain private
counsel to defend SL 2013–381 on behalf of North Carolina.
   The Speaker and the President pro tempore of the As-
sembly have also filed a conditional motion to intervene,
asking this Court to add the General Assembly as a peti-
tioner in the event the Court finds that the Attorney Gen-
eral may withdraw the petition. The private respondents
have filed a reply, arguing that the Speaker and the Pres-
ident pro tempore lack standing to intervene because
North Carolina law does not authorize them to represent
the State’s interests in federal court. According to the
private respondents, the Speaker and the President pro
tempore erroneously rely on a state statute that governs
intervention in state proceedings.
   Given the blizzard of filings over who is and who is not
authorized to seek review in this Court under North Caro-
lina law, it is important to recall our frequent admonition
that “[t]he denial of a writ of certiorari imports no expres-
sion of opinion upon the merits of the case.” United States
v. Carver, 260 U. S. 482, 490 (1923).